Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/15/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10126454, herein referred to as ‘454, in view of Bjureblad et al. (US 6,543,086), herein referred to as ‘086.

For Claim 1, ‘454 discloses an apparatus comprising: a first portion (9); a second portion (6, 7, 8) coupled to the first portion (9) to move relative to the first portion (9); and a tab (13) configured relative to the first and second portions to absorb energy imparted to the second portion (6, 7, 8) during a collision, the tab (13) bendable via rotation as the second portion (6, 7, 8) moves towards the first portion (9) during the collision.
‘454 does not disclose the tab comprising a notch to control bending of the tab during the collision, the notch defining a location of weakened strength in the tab at which the tab bends at a threshold force during the collision.
‘086 teaches forming a notch (13) in a hinge link (10) to control bending of the hinge link (10) during a collision, the notch (13) defining a location of weakened strength in the hinge link (10) at which the hinge link (10) bends at a threshold force during the collision.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tab (13) of ‘454 to include a notch (13) as taught by ‘086. One would be motivated to make such a modification in order to control the location of bending and to prevent uncontrolled bending at other locations in the hinge mechanism.
For Claim 2, ‘454 as modified by ‘086 further teaches the apparatus of claim 1, wherein the tab (13) extends from one of the first portion and the second portion for selective interference with the other of the first portion and the second portion.
For Claim 3, ‘454 as modified by ‘086 further teaches the apparatus of claim 2, wherein the tab (13) is cantilevered from the second portion (6, 7, 8) for selective interference with the first portion (9).
For Claim 4, ‘454 as modified by ‘086 further teaches the apparatus of claim 3, except wherein the tab extends within an aperture defined in the first portion for selective interference with the wall or surface defining the aperture. ‘454 instead teaches wherein the tab (13) engages (via portion 14 of tab 13) a top end of the first portion for selective interference with a corresponding stop portion (12).
Examiner takes official notice that it is old and well known to use an aperture in a hinge to act as a stop member to allow the hinge to have a predefined stop position in each of an opening and closing direction.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the stop 12 in ‘454 with an aperture. One would be motivated to make such a modification in order to allow the hinge to have a predefined stop position in each of an opening and closing direction.
Examiner’s assertion of official notice from the Office Action Mailed 10/4/2021 with regards to using an aperture in a hinge to act as a stop member to allow the hinge to have a predefined stop position in each of an opening and closing direction is now taken to be admitted prior art due to Applicant's failure to traverse said official notice (see MPEP § 2144.03).
For Claim 5, ‘454 as modified by ‘086 further teaches the apparatus of claim 2, wherein: the first portion (9) comprises a hinge bracket (9) securable to a vehicle body; and the second portion (6, 7, 8) comprises a hinge arm (6, 7, 8) securable to a vehicle hood.
For Claim 6, ‘454 as modified by ‘086 further teaches the apparatus of claim 5, wherein: the hinge arm (6, 7, 8) rotates about a rotational axis (2) relative to the hinge bracket (9) to move the vehicle hood between open and closed positions; and further rotation of the hinge arm about the rotational axis beyond the closed position of the vehicle hood bends the tab (13) as the tab (13) interferes with the other of the first portion and the second portion.
For Claim 7, ‘454 as modified by ‘086 further teaches the apparatus of claim 6, wherein selective interference (via portion 14 of tab 13) of the tab (13) with the other of the first portion and the second portion defines the closed position of the vehicle hood.
For Claim 8, ‘454 discloses a vehicle hinge comprising: a hinge bracket (9) securable to a first portion of a vehicle; a hinge arm (6, 7, 8) securable to a second portion of the vehicle, the hinge arm (6, 7, 8) coupled to the hinge bracket to allow movement of the second portion of the vehicle relative to the first portion; and a tab (13) configured relative to the hinge bracket (9) and the hinge arm (6, 7, 8), the tab (13) bending to absorb impact energy during collision of an object with the second portion of the vehicle.
‘454 does not disclose the tab comprising a notch to control bending of the tab during the collision, the notch defining a location of weakened strength in the tab at which the tab bends at a threshold force during the collision.
‘086 teaches forming a notch (13) in a hinge link (10) to control bending of the hinge link (10) during a collision, the notch (13) defining a location of weakened strength in the hinge link (10) at which the hinge link (10) bends at a threshold force during the collision.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tab (13) of ‘454 to include a notch (13) as taught by ‘086. One would be motivated to make such a modification in order to control the location of bending and to prevent uncontrolled bending at other locations in the hinge mechanism.
For Claim 9, ‘454 as modified by ‘086 further teaches the vehicle hinge of claim 8, wherein the tab (13) is disposed in a space (between top of portion 8 and bottom of portion 9) between the hinge bracket (9) and the hinge arm (6, 7, 8).
For Claim 10, ‘454 as modified by ‘086 further teaches the vehicle hinge of claim 9, wherein the space (between the top of portion 8 and the bottom of portion 9) is defined within the hinge bracket (wherein the space is located between a left end and a right end of bracket 9 and is therefore defined within the bracket 9).
For Claim 11, ‘454 as modified by ‘086 further teaches the vehicle hinge of claim 8, wherein the tab (13) is secured to or formed integrally with one of the hinge bracket and the hinge arm for selective contact with the other of the hinge bracket and the hinge arm.
For Claim 12, ‘454 as modified by ‘086 further teaches the vehicle hinge of claim 11, wherein contact (via portion 14 of tab 13) of the tab (13) with the other of the hinge bracket and the hinge arm defines a nominal position of the hinge arm relative to the hinge bracket.
For Claim 13, ‘454 as modified by ‘086 further teaches the vehicle hinge of claim 12, wherein further movement of the hinge arm (6, 7, 8) towards the hinge bracket (9) bends the tab (13) to absorb energy imparted to the hinge arm (6, 7, 8).
For Claim 14, ‘454 as modified by ‘086 further teaches the vehicle hinge of claim 11, wherein the tab (13) is secured to or formed integrally with the hinge arm (6, 7, 8).
For Claim 15, ‘454 as modified by ‘086 further teaches the vehicle hinge of claim 8, wherein: the hinge bracket (9) is securable to a vehicle body; and the hinge arm (6, 7, 8) is securable to a vehicle hood.
For Claim 16, ‘454 as modified by ‘086 further teaches the vehicle hinge of claim 8, wherein the hinge arm (6, 7, 8) is rotatably coupled to the hinge bracket (9) to rotate the second portion of the vehicle towards or away from the first portion of the vehicle.

    PNG
    media_image1.png
    753
    1173
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. Applicant’s arguments are with respect to newly added limitations which have been addressed in the above new grounds of rejection. Applicant’s amendments necessitated the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5718019 teaches a similar hinge that is pertinent to applicant’s disclosure but has not been relied upon in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677